internal_revenue_service number release date index number ----------------------------------- ---------------------------------------- --------------------------------------- ------------------------------------ department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ---------------- id no ------------------ telephone number ---------------------- refer reply to cc ita b01 plr-141519-12 date date ----------------------------------- taxpayer shareholder ---------------------------------------- parent year year year year date country x dollar_figurea dollar_figureb ------------------------------------------- ------- ------- ------- ------- ---------------------- ------------ ------------------ ---------------- dear ----------------------------------- this responds to a letter dated date which requests an extension of time under sec_301_9100-1 and -3 of the procedure and administration regulations for taxpayer to make consent_dividend elections pursuant to sec_565 of the internal_revenue_code facts taxpayer was formed in year for the purpose of investing in u s commercial real_estate opportunities taxpayer elected to be taxed as a u s real_estate_investment_trust effective date for u s federal tax purposes taxpayer’s issued and outstanding common_stock and series a preferred shares are owned by shareholder taxpayer’s issued and outstanding series b preferred shares are owned by unrelated investors shareholder is an indirect wholly owned subsidiary of parent a country x corporation parent through corporate affiliates and partnerships has real_estate operations in several countries including country x and the united_states parent its subsidiaries and affiliates are collectively referred to as the group plr-141519-12 taxpayer’s series a participating preferred shares’ dividend entitlement with respect to any dividend distribution is the sum of a fixed return amount and a participating return amount the fixed return amount is an amount that must be paid before any dividend on common_stock the fixed return amount is cumulative accrues on a daily basis and is calculated as a percentage of the series a participating preferred shares’ original issue_price the participating return amount has no preference and is based on a set formula that references the total amount available for distribution since the series a participating preferred shares are not limited in their right to participate and share in taxpayer’s earnings_and_profits they may qualify as consent_stock within the meaning of sec_565 and sec_1_565-6 of the income_tax regulations the group’s tax department which is staffed by qualified and experienced tax professionals is responsible for all of the group’s u s tax reporting taxpayer declared its first consent_dividend for year taxpayer made consent dividends on its common_stock in the amount of dollar_figurea and on its series a preferred_stock in the amount of dollar_figureb taxpayer timely filed form_972 consent of shareholder to include specific amount in gross_income and form_973 corporation claim for deduction for consent dividends with its --------------------- while taxpayer correctly reported the total amount of consent dividends_paid on the form sec_972 and it incorrectly attributed the entire amount_paid to dividends on common_stock shareholder properly included the entire amount of consent dividends in its taxable_income for year the group’s tax department discovered these mistakes in year as a result of internal reviews in connection with the preparation of taxpayer’s year tax returns and distributions the tax department also conducted extensive reviews of taxpayer’s distributions to ensure there were no similar mistakes no additional consent dividends have been declared since year since both the series a preferred_stock and common_stock are owned by shareholder the mistake of attributing the entire amount of consent dividends to common_stock is a clerical_error taxpayer has prepared revised form sec_972 and and is ready to file the forms immediately law and analysis sec_565 provides that if any person owns consent_stock as defined in sec_565 f in a corporation on the last day of the taxable_year of such corporation and such person agrees in a consent filed with the return of such corporation in accordance with the regulations to treat as a dividend the amount specified in such consent the amount so specified shall except as provided in sec_565 constitute a consent_dividend for purposes of sec_561 relating to the deduction for dividends_paid consent_stock includes what is generally known as common_stock and participating preferred_stock the plr-141519-12 participation rights of which are unlimited sec_1_565-6 of the income_tax regulations sec_1_565-1 provides that the dividends_paid deduction as defined in sec_561 includes the consent dividends for the taxable_year a consent_dividend is a hypothetical distribution as distinguished from an actual distribution made by certain corporations to any person who owns consent_stock on the last day of the taxable_year of such corporation and who agrees to treat the hypothetical distribution as an actual dividend subject_to specified limitations by filing a consent at the time and in the manner specified in sec_1_565-1 sec_1_565-1 provides that a consent may be filed not later than the due_date including extensions of the corporation's income_tax return for the taxable_year for which the dividends_paid deduction is claimed with such return and not later than the due_date the corporation must file form sec_972 for each consenting shareholder and a return on form_973 showing by classes the stock outstanding on the first and last days of the taxable_year the dividend rights of such stock distributions made during the taxable years to shareholders and give all other information required by the form sec_301_9100-3 generally provides extensions of time for making regulatory elections for this purpose sec_301_9100-1 defines the term regulatory election to include an election whose deadline is prescribed by a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-3 provides that requests for extensions of time for regulatory elections will be granted when the taxpayer provides evidence including affidavits described in paragraph e of this section to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-3 states that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer -- i requests relief before the failure to make the regulatory election is discovered by the service ii inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii failed to make the election because after exercising due diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or plr-141519-12 v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election the affidavits presented show that taxpayer acted reasonably and in good_faith having requested relief before the failure to make the election was discovered by the service under sec_301 -3 b a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer - i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief taking into account sec_1_6664-2 of the income_tax regulations and the new position requires a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief if specific facts have changed since the original deadline that make the election advantageous to a taxpayer the service will not ordinarily grant relief taxpayer has represented that it is not seeking to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time taxpayer requests relief furthermore taxpayer has represented that it is not using hindsight in requesting relief and that specific facts have not changed since the original deadline that made the election advantageous to taxpayer sec_301_9100-3 provides in part that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 provides in part that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under these criteria the interests of the government are not prejudiced in this case based on our analysis of the facts taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government therefore the requirements of sec_301_9100-1 and sec_301_9100-3 have been met accordingly the consent of the commissioner is hereby granted for an extension of time to amend the sec_565 consent_dividend election for the taxable_year this extension shall be for a period of days from the date of this ruling please attach a copy of this ruling to the returns schedules and forms filed in connection with making plr-141519-12 the election under sec_565 when such forms are filed we enclose a copy of the letter for this purpose except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination sincerely lewis k brickates branch chief branch associate chief_counsel income_tax accounting cc
